MEMORANDUM
ADKINS, J.
It seems to me that the $1000 paid to avert the foreclosure sale constituted usury within the case of Von Rosen v. Dean, 59 App. D. C. 359.
It is not quite clear whether defendant shared this payment with the holder of all the notes in proportion to their ownership or otherwise. If counsel for the defendant thinks that the specific facts as to ownership and the amounts retained by defendant and paid each owner out of the $1000 are important (see La. Agr. Corporation v. Interstate Trust & Banking Co., 17 F. (2d) 751), leave is granted to file an amended plea and affidavit of defense within 15 days; otherwise the motion for judgment will be granted in the amount of $1390.83, being the interest paid on the second trust on June 19, 1935, plus the $1000.
I do not think plaintiff is entitled to recover the other interest paid on the second trust.